Citation Nr: 0819589	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a compensable initial evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 RO decision.  

In April 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  At the hearing, the claims file was 
left open for 30 days for the submission of evidence.  
Additional evidence was not submitted, as such, the Board 
will continue with appellate review.  


FINDINGS OF FACT

The competent medical evidence does not show that the 
veteran's systolic pressure readings were predominantly 
reported to be in excess of 160 or that the diastolic 
readings were predominantly reported to be in excess of 100. 


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for service-connected hypertension have not been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in March 2005.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the ratings initially assigned for 
these disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The veteran's service-connected hypertension is currently 
evaluated as noncompensable.  The rating criteria for 
Diseases of the Arteries and Veins, including hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) are found in Diagnostic Code 7101.  Under that 
code, a 10 percent evaluation is assigned for hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. §  4.104, 
Diagnostic Code 7101 (2007).

The Board has reviewed all the medical evidence of record.  
From February 2001 to September 2004, the veteran's systolic 
pressures ranged from a low of 110 to a high of 140.  There 
were 17 blood pressure readings taken during this time.  
There was one reading in November 2001 that the systolic 
pressure was 163.  The diastolic pressures during the same 
period ranged from a low 66 to a high of 96, and in November 
2001 it was 103.  

A March 2005 VA Compensation and Pension Examination shows 
that the veteran's systolic pressures ranged from a low of 
130 to a high of 140.  Diastolic pressures during the same 
period ranged from a low 86 to a high of 104.  The examiner 
noted that the veteran's blood pressure was taken on the day 
of the examination and on at least 1 or 2 other occasions.  

Additionally, the veteran testified that he took his own 
blood pressure at home once a week.  His blood pressure was 
also monitored by a private physician every three months.  
The veteran testified that in March 2008 the systolic 
pressure was 122 and diastolic pressure was 78.  He testified 
that in January 2008, the systolic pressure was 160 and 
diastolic pressure was 90.  The veteran also testified that 
his systolic pressure was 175 and diastolic pressure was 80 
during his at home testing.  The veteran testified that he 
was on continuous medication, including Tiazac, to treat his 
hypertension.  

The Board finds that the competent medical evidence does not 
support a compensable, or 10 percent rating.  The systolic 
and diastolic pressure readings since February 2001 show the 
systolic pressure was not predominantly 160 or more.  
Additionally, during this time period, the diastolic pressure 
was not predominantly reported to be 100 or more.  The Board 
acknowledges on isolated occasions the pressures may have 
exceeded the rating criteria over the 7 year period, however, 
it cannot be said that either the systolic or diastolic 
pressures are predominantly 160 or more or 100 or more, 
respectively.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
objective medical evidence reflected that the veteran took 
medication for his hypertension, however, the veteran does 
not have a history of diastolic pressure over 100.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for hypertension, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The evidence does not indicate that the 
veteran's hypertension has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation is not warranted.


ORDER

A compensable evaluation for service-connected hypertension 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


